Citation Nr: 1109067	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 652A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of VA pension payments in the amount of $11,099.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. The appellant is his surviving spouse.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal         from an April 2008 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  


FINDING OF FACT

On October 22, 2006, the RO sent correspondence to the appellant informing her of the creation of indebtedness in the amount of $ 11,099, and of her right to elect a waiver of recovery of that amount of indebtedness. The appellant did not then file any statement that would reasonably be construed as an election of waiver of overpayment until in March 2008, more than 180-days after initial notification of the indebtedness. 


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an overpayment of VA pension benefits in the amount of $11,099 was not timely. 38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 38 C.F.R. § 1.963 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

The United States Court of Appeals for Veterans Claims (Court), however, has determined that the VCAA does not apply to claims for waiver of recovery of indebtedness. Barger v. Principi, 16 Vet. App. 132, 138 (2002). See also Lueras v. Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 53, which involves application for waiver of overpayment is not a claim for benefits in the first instance, and hence not a matter for which the notice requirements under section 5103(a) are applicable). Moreover, the claim before the Board is presently being denied for lack of a timely application for benefits sought. Where, as here,               the decision made turns on a legal matter without need for further factual inquiry, the VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Delacruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Under pertinent VA law, there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. § 1.962 (2010). The recovery of any payment or the collection of any indebtedness (or any interest thereon) also may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).
For a waiver request to be considered timely it must have been made within        180 days following the date of a notice of indebtedness (where issued on or after April 1, 1983) by VA to the debtor. The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding). If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness. 38 C.F.R. § 1.963(b). 

In the present case, the claims file reflects that on October 22, 2006, the RO issued to the appellant correspondence which explained that an overpayment of VA nonservice-connected death pension benefits in the amount of $ 11,099 had been created. The letter duly notified the appellant of the options for repayment of the debt, as well as the rights to dispute the debt and request a waiver. 

In December 2007, formal notice was sent to the appellant regarding the fact that her account with U. S. Department of Treasury arising out of indebtedness to VA now included the amount owed of $ 14, 553, and had been referred to a private debt collection agency. 

Thereafter, in March 2008 the appellant contacted her Member of Congress requesting assistance with this monetary situation. The appellant indicated that she had attempted to obtain from the RO an audit of the amount of the debt, but never received an answer. This correspondence was later forwarded to the Committee and accepted as a claim for waiver of overpayment.

In an April 2008 decision, the Committee denied the appellant's request for waiver of overpayment, finding that her claim was received well outside of the 180-day time limit for filing such a request.
Having completed a review of the record at hand, the Board does not find any basis upon which to award waiver of overpayment in this case, given the fact that              the appellant essentially filed what was an untimely request for relief. There is clearly correspondence dated October 22, 2006 informing the appellant of the indebtedness and her right to request waiver of overpayment, and absent any indication that the letter was returned undelivered or was delayed, it must be presumed to have been properly delivered in the normal course of business.           See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (there is a presumption of regularity in the administrative process, absent clear evidence to the contrary).        See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999). Similarly, there is no showing of delay in receipt or nonreceipt of notice of indebtedness and accompanying rights that would warrant application of the tolling provisions under 38 C.F.R. § 1.963(b) for when the 180-day timeframe to establish a waiver claim begins to run. Meanwhile, there is simply no record that the appellant ever requested from the RO an audit of the scope of the indebtedness, as would be expected to be present in the claims file if actually filed. That notwithstanding,         by the appellant's account in correspondence sent to her Member of Congress,           she requested such an audit in May 2007, which would still place any attendant claim for waiver of overpayment beyond the 180-day time limit for so doing. 

As to the appellant's assertions that she was never aware of the opportunity to elect a waiver, this would appear to be precluded by the fact that the October 2006 letter explained this course of action, and also that the appellant by her own statement was aware of the situation as of mid-2007. Indeed, according to the RO (even if not directly set forth in the claims file) there were follow-up letters sent to the appellant advising her of the need for repayment issued in November 2006, December 2006, January 2007 and March 2007, and it was only after her nonresponse to these letters that the matter was finally referred to a private collection agency. Thus, by all outward indication the appellant was properly apprised of the indebtedness but       did not then decide to take any action. As such, there is reasonable and sufficient basis to conclude that the appellant was placed on notice of her right to elect a waiver by October 22, 2006, and simply did not choose this option within the requisite timeframe. 

Absent a timely filed request for waiver of overpayment, there are no grounds to consider the appellant's claim on the merits. While the Board sympathizes with         the appellant's situation, the law governing the time constraints in which to file a waiver request is definitive and binding. 38 U.S.C.A. § 7104(c). 

Accordingly, the claim for waiver of overpayment must be denied. Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to waiver of recovery of VA pension payments in the amount of $11,099 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


